Filed 5/18/22; Certified for Publication 6/16/22 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION THREE

 In re Q.M. et al., Persons Coming                          B313171
 Under the Juvenile Court Law.
 _____________________________________
 LOS ANGELES COUNTY                                         (Los Angeles County
 DEPARTMENT OF CHILDREN AND                                 Super. Ct. No. DK12546C-D)
 FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

 PAMELA M.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Michael C. Kelley, Judge. Affirmed.
      Suzanne M. Nicholson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Kimberly Roura, Deputy County
Counsel for Plaintiff and Respondent.
                  ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
       Pamela M. (mother) appeals from orders of the juvenile
court terminating parental rights to two of her four children.
Mother contends the juvenile court erred by finding that the
Los Angeles County Department of Children and Family Services
(DCFS) adequately investigated the children’s possible Indian
ancestry, as required by the Indian Child Welfare Act (ICWA)
(25 U.S.C. § 1901 et seq.) and related state statutes. We find no
error, and thus we will affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      Mother and James M. (father) have four children: K.M.
(born in Aug. 2006), James M. (born in Feb. 2008), Q.M. (born in
April 2010), and P.M. (born in Dec. 2013). This appeal concerns
only Q.M. and P.M.
      A.    Investigation and detention.
      On October 22, 2015, DCFS filed a dependency petition
alleging that the children came under the jurisdiction of the
juvenile court pursuant to Welfare and Institutions Code1 section
300, subdivisions (b) and (j). The petition alleged that K.M. had a
psychiatric condition for which the parents failed to obtain
necessary treatment (counts b-1, j-1); father had mental and
emotional problems, including paranoid delusions, which
prevented him from safely caring for the children (count b-2); and
mother and father had failed to provide appropriate care and
supervision of the children (counts b-3, j-2). The petition
subsequently was amended to add additional counts alleging that
K.M. had marks on his body consistent with having been hit with

1     All subsequent statutory references are to the Welfare and
Institutions Code.




                                2
a switch (counts b-4, j-3), and mother and father had a history of
arguments and physical altercations in the children’s presence
(count b-5).
       The October 2015 detention report stated that the family
had come to the attention of DCFS because nine-year-old K.M.
had become catatonic and lost control of his movements. Because
K.M.’s medical tests were normal, he had been transferred to the
psychiatric unit at the UCLA Medical Center. The parents
discharged K.M. after two nights against medical advice, stating
that “ ‘the devil’ ” was in him and they would conduct an
exorcism. UCLA staff reported that father had symptoms of
paranoia and schizophrenia, as evidenced by his statements that
he was in communication with President Barak Obama, First
Lady Michelle Obama, and Attorney General Eric Holder, headed
a large non-profit corporation, and was the head of the United
States mafia. Mother said she would not encourage father to
seek mental health services because “ ‘that is the way he is.’ ”
Mother and father both told DCFS that ICWA did not apply.
       On October 22, 2015, both parents completed and signed
ICWA-020 forms. Mother stated that she had “no Indian
ancestry as far as I know”; father stated he “may have Indian
ancestry” through a Cherokee tribe.
       At the October 22, 2015 detention hearing, the court
ordered all four children detained from the parents and placed in
foster care. When father heard that his children would be
detained, he responded that he would leave the courtroom to take
care of paperwork because “I deal with the President of the
United States . . . about the White House prophesy.” After a
break, the court noted that father “is in extreme distress and he
is not responding to my questions.” The court then asked father




                                3
whether he had Indian ancestry; father did not respond, but his
lawyer said father “indicated that he may have some Cherokee. I
believe he has got family in Louisiana. They would probably best
be able to tell us.” The court asked father to provide his lawyer
and the social worker with any information relevant to father’s
possible Indian ancestry, and it then found there was “reason to
believe that this may be an ICWA case and [the court] is going to
order the Department to do further investigation based upon
[father’s] responses to his [ICWA] questionnaire and the
indication that family members in Louisiana may have more
information about their Indian status.”
     B.    Jurisdiction, disposition, and initial appeal.
      A contested jurisdiction hearing took place in September
2016. The juvenile court dismissed two counts of the petition and
sustained the remaining counts as amended. Subsequently, in
January 2017, the juvenile court entered a disposition order
requiring both parents to submit to Evidence Code section 730
evaluations, participate in individual counseling, and complete
parenting classes and domestic violence programs.
      Mother and father appealed from the jurisdiction and
disposition orders, raising only ICWA issues. While the appeal
was pending, the parties stipulated to a conditional affirmance
and limited remand with directions to the juvenile court to order
DCFS to further investigate father’s claims of Cherokee Indian
heritage and, if appropriate, to provide proper ICWA notice. This
court accepted the parties’ stipulation and ordered a conditional
affirmance and remand on June 23, 2017.




                                4
      C.    Additional ICWA inquiry; termination of
            parents’ reunification services.
       On November 28, 2016, a dependency investigator
contacted mother regarding ICWA. Mother said her family had
no Indian ancestry. Mother then asked father about his family;
father “replied that the family did not have any Indian American
heritage and that he has said no before when he was asked that
question.”
       On July 3, 2017, the juvenile court noted its receipt of the
remittitur from the Court of Appeal and ordered DCFS to
investigate father’s claim of Cherokee heritage by interviewing
the parents and any known relatives and providing ICWA notice
to the appropriate tribes, the Bureau of Indian Affairs, and the
Department of the Interior.
       On August 31, 2017, the children’s social worker (CSW)
attempted to meet with the parents to have them sign an ICWA-
020 form. However, the parents texted that they wanted to
reschedule so they could first speak to their lawyers. They later
sent the CSW the following text: “ ‘Do Cherokee have anything to
do with our children coming home. If so we don’t want anything
to do with that.’ ” On September 5, 2017, mother told the CSW
that “ ‘the Indian ancestry came back negative.’ ” When the CSW
said she had to provide notice to the tribes if there was any
possibility of Indian ancestry, mother said she and father would
discuss it with their attorneys. The parents never again made
themselves available to DCFS to discuss the family’s possible
Indian ancestry.
       On November 3, 2017, father’s counsel requested an
expedited investigation into the suitability of placing the children




                                 5
with paternal aunt Reba M. in Louisiana. An address and
telephone number for Reba were provided.
      Sometime prior to March 2018, the parents moved to
Louisiana, and later to Mississippi. Their last visit with the
children was in October 2017, and they thereafter telephoned the
children only intermittently.
      Neither parent was present at the July 5, 2018 status
review hearing.2 Through their counsel, both parents objected to
termination of family reunification services. The juvenile court
found that the parents had made minimal progress towards
alleviating the causes of DCFS’s intervention, terminated the
parents’ reunification services, and set a section 366.26 hearing
for November 2018. With regard to ICWA, the court asked
counsel whether either parent had contacted them regarding
ICWA, and both counsel confirmed they had not. The court noted
that the parents “are not cooperating with the Department with
reference to the Department’s efforts to get the ICWA-020 form
and its information to send appropriate notice. So at this time,
I am ordering the Department to notice the appropriate tribes as
well as the Bureau of Indian Affairs and Secretary of Interior,
and that notice must be done prior to any . . . other hearings.”
      On August 16, 2018, DCFS filed a “Last Minute
Information for the Court” repeating the details of the CSW’s
conversations with the parents regarding ICWA.




2     The July 5, 2018 hearing was nominally a 12-month review
hearing, but it took place more than two years after the children
were detained and nearly 18 months after the disposition
hearing.




                                6
       In November 2018, a CSW tried unsuccessfully to reach
mother and father by calling numerous past or potential
telephone numbers. Letters and blank ICWA-030 forms were
mailed to five possible addresses for the parents but were not
returned. On November 26 and December 21, 2018, and January
14, 2019, a CSW called a new telephone number for the parents
and left messages, but she did not receive a return phone call.
       On November 2, 2018, DCFS reported that the
investigation into the possibility of placing the children with
paternal aunt Reba had closed. A Louisiana social worker had
been unable to reach Reba by telephone, and after numerous
attempts she had gone to Reba’s home in person. Reba was not
home, but the social worker spoke to two men, one of whom said
he lived in the home. The home was described as “cluttered and
unkempt” and was deemed unsuitable for the children.
       On December 21, 2018, DCFS reported that it had
attempted to reach both parents at a variety of different phone
numbers and had left messages where possible. It also had
mailed ICWA forms to the parents at a variety of different
addresses where DCFS believed they might be living. DCFS had
not been able to make any contact with the parents to determine
if ICWA applied, and it therefore requested that the court make
an ICWA finding in order to allow adoption to proceed.
       On January 9, 2019, the court ordered DCFS to continue to
try to contact the parents regarding ICWA and asked the parents’
attorneys to encourage the parents to cooperate with DCFS’s
efforts to determine whether ICWA applied. Both counsel agreed
to do so.
       The CSW again tried to contact father regarding his
possible Indian ancestry on January 14, 2019, but father did not




                               7
return the call. The same day, the CSW mailed a blank ICWA
form to father’s last known address in Mississippi.
      In April 2019, the CSW attempted to reach paternal aunt
Reba regarding the paternal family’s possible Indian ancestry,
but the phone number provided was not in service.
      On April 19, 2019, DCFS mailed ICWA notices, which
included the limited information available, to registered
Cherokee tribes, the Secretary of the Interior, and the Bureau of
Indian Affairs (BIA). Each tribe responded that the children
were not eligible for tribal membership.
      D.    ICWA finding and termination of parental
            rights.
      In June 2019, DCFS reported that the girls’ caregiver was
interested in adopting them, and K.M.’s and James’s caregiver
was interested in legal guardianship. All four children were
doing well in their placements and no longer wished to return to
the home of their parents.
      In April 2021, DCFS reported that it had received
responses from all noticed tribes stating the children were not
Indian children. DCFS had not received a response from BIA,
but more than 60 days had elapsed since notice was provided.
DCFS therefore requested that the court find that the children
were not Indian children and that ICWA did not apply. DCFS
further requested that parental rights be terminated as to Q.M.
and P.M.3


3     Termination of parental rights was not requested for the
boys. K.M. had been placed in out-of-home care after he was
placed on a psychiatric hold in October 2020, and James was in




                                8
      At the April 20, 2021 section 366.26 hearing, counsel for
mother stated that she “do[es] not have direction” from mother,
who was not present at the hearing, but she objected to
termination of parental rights on mother’s behalf. Counsel for
father stated a similar objection. Neither attorney objected to
DCFS’s request that the court find that ICWA did not apply.
      After hearing argument, the juvenile court found that
DCFS “completed an appropriate investigation into potential
Indian ancestry identified by the father [and] mailed notice to the
relevant tribes.” Based on the record before it, the court found
there was no reason to know that the children were Indian
children and that ICWA did not apply. The court then
terminated parental rights as to Q.M. and P.M.
      Mother timely appealed from the order terminating
parental rights.
                         DISCUSSION
      Mother contends DCFS failed to conduct an adequate
investigation into her and father’s possible Indian ancestry. She
urges that although she denied Indian ancestry, DCFS was
required to contact her extended family members about possible
Indian ancestry, and its failure to do so was reversible error. She
further urges that because father made an initial report of
Cherokee ancestry, DCFS had a duty to follow up with his
extended family members in Louisiana.
      DCFS contends that it conducted an adequate ICWA
inquiry and there was no reason to believe Q.M. and P.M. were



the process of being placed with his sisters, whose caregiver was
open to adopting him.




                                 9
Indian children. In the alternative, DCFS urges that mother
forfeited any error in this second appeal challenging ICWA
inquiry by failing to raise the error below.
I.    Relevant law.
      A.    ICWA.
       ICWA was enacted “ ‘to protect the best interests of Indian
children and to promote the stability and security of Indian tribes
and families by the establishment of minimum Federal standards
for the removal of Indian children from their families and the
placement of such children in foster or adoptive homes which will
reflect the unique values of Indian culture . . . .’ [Citation.]”
(In re Isaiah W. (2016) 1 Cal.5th 1, 8 (Isaiah W.); see 25 U.S.C.
§ 1902.)
       “[T]he burden of coming forward with information to
determine whether an Indian child may be involved . . . in a
dependency proceeding does not rest entirely—or even
primarily—on the child and his or her family.” (In re Michael V.
(2016) 3 Cal.App.5th 225, 233.) Rather, “[j]uvenile courts and
child protective agencies have ‘an affirmative and continuing
duty to inquire’ whether a dependent child is or may be an Indian
child.” (Ibid.; see also Isaiah W., supra, 1 Cal.5th at pp. 9–11;
§ 224.2, subd. (a).) An “Indian child” is “any unmarried person
who is under age eighteen and is either (a) a member of an
Indian tribe or (b) is eligible for membership in an Indian tribe
and is the biological child of a member of an Indian tribe.”
(25 U.S.C. § 1903(4); see also § 224.1, subd. (a) [adopting federal
definition of “Indian child”].)
       This affirmative duty to inquire has several elements. The
statute provides that if a child is removed from his or her parents




                                10
and placed in the custody of a county welfare department, the
department has a duty to inquire whether a child is an Indian
child. Such inquiry “includes, but is not limited to, asking the
child, parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party
reporting child abuse or neglect, whether the child is, or may be,
an Indian child . . . .” (§ 224.2, subd. (b).) The court also must
make an ICWA inquiry when the parents first appear in court:
The court “shall ask each participant present in the hearing
whether the participant knows or has reason to know that the
child is an Indian child” (§ 224.2, subd. (c)), and must require
each party to complete California Judicial Council Form ICWA-
020, Parental Notification of Indian Status (Cal. Rules of Court,
rule 5.481(a)(2)(C)).
       If the court or social worker has “reason to believe that an
Indian child is involved in a proceeding,” the court or social
worker must “make further inquiry regarding the possible Indian
status of the child” by, among other things, interviewing the
parents and extended family members, and contacting any tribe
that may reasonably be expected to have information about the
child’s membership, citizenship status, or eligibility. (§ 224.2,
subd. (e)(2).) There is “reason to believe” a child involved in a
proceeding is an Indian child whenever the court or social worker
“has information suggesting that either the parent of the child or
the child is a member or may be eligible for membership in an
Indian tribe.” (§ 224.2, subd. (e)(1).)
       If the agency’s inquiry creates a “reason to know” that an
Indian child is involved, notice of the proceedings must be
provided to the parent, legal guardian, or Indian custodian and
the child’s tribe. (§ 224.2, subd. (f).) There is “reason to know” a




                                11
child is an Indian child if any one of six statutory criteria is
met—e.g., if the court is advised that the child “is an Indian
child,” the child’s or parent’s residence is on a reservation, the
child is or has been a ward of a tribal court, or either parent or
the child possess an identification card indicating membership or
citizenship in an Indian tribe. (§ 224.2, subd. (d).) Thereafter,
the court shall confirm that the agency used due diligence to
identify and work with all of the tribes of which there is reason to
know the child may be a member, or eligible for membership, to
verify whether the child is in fact a member or whether a
biological parent is a member and the child is eligible for
membership. (§ 224.2, subd. (g).) A determination by an Indian
tribe that a child is or is not a member of, or eligible for
membership in, that tribe “shall be conclusive.” (§ 224.2,
subd. (h).)
       If the juvenile court finds that “proper and adequate
further inquiry and due diligence as required in this section have
been conducted and there is no reason to know whether the child
is an Indian child,” the court may make a finding that ICWA does
not apply to the proceedings, “subject to reversal based on
sufficiency of the evidence.” (§ 224.2, subd. (i)(2).)
      B.    Standard of review.
      Where, as here, the juvenile court finds that ICWA does not
apply, “ ‘ “[t]he finding implies that . . . social workers and the
court did not know or have a reason to know the children were
Indian children and that social workers had fulfilled their duty of
inquiry.” (In re Austin J. [(2020) 47 Cal.App.5th 870, 885]; see
In re D.S. [(2020) 46 Cal.App.5th 1041, 1050] [“[t]he juvenile
court may . . . make a finding that ICWA does not apply because
the Agency’s further inquiry and due diligence was ‘proper and



                                12
adequate’ but no ‘reason to know’ whether the child is an Indian
child was discovered”].)’ (In re J.S. (2021) 62 Cal.App.5th 678,
688.) ‘ “[W]e review the juvenile court’s ICWA findings under the
substantial evidence test, which requires us to determine if
reasonable, credible evidence of solid value supports the court’s
order. [Citations.] We must uphold the court’s orders and
findings if any substantial evidence, contradicted or
uncontradicted, supports them, and we resolve all conflicts in
favor of affirmance.” ’ (In re D.F. (2020) 55 Cal.App.5th 558,
565.)” (In re Josiah T. (2021) 71 Cal.App.5th 388, 401.) “ ‘Thus,
we do not consider whether there is evidence from which the
dependency court could have drawn a different conclusion but
whether there is substantial evidence to support the conclusion
that the court did draw.’ (In re Noe F. (2013) 213 Cal.App.4th
358, 366.)” (In re J.N. (2021) 62 Cal.App.5th 767, 774.)
II.   Substantial evidence supported the juvenile court’s
      finding that ICWA did not apply.
      A.   Substantial evidence supported the juvenile
           court’s ICWA finding as to mother.
       Mother urges the juvenile court erred in finding ICWA did
not apply because DCFS did not contact mother’s extended family
members to inquire about possible Indian ancestry. We disagree.
       It is undisputed that mother completed and signed an
ICWA-020 form in which she said she “ha[d] no Indian ancestry
as far as I know.” It also is undisputed that mother told DCFS at
least three different times—in October 2015, on November 28,
2016, and on September 5, 2017—that she did not have Indian
ancestry. Notwithstanding these denials of Indian ancestry,
mother contends that DCFS had a duty to investigate the




                               13
children’s potential Indian ancestry by interviewing all available
members of mother’s extended family, and that the juvenile court
erred by finding ICWA did not apply without requiring DCFS to
undertake such an inquiry.
        There appears to be a split among the Courts of Appeal as
to a child welfare agency’s duty to investigate a child’s possible
Indian ancestry where a parent denies such ancestry. Several
Courts of Appeal have adopted the approach mother advocates,
concluding that even where a parent denies any Indian ancestry,
section 224.2, subdivision (b) requires DCFS, as part of its initial
inquiry, to inquire of a child’s extended family members
regarding his or her possible Indian ancestry. (See, e.g., In re
Antonio R. (2022) 76 Cal.App.5th 421, 426 [although mother
reported she had no Indian ancestry, juvenile court erred by
concluding DCFS had conducted adequate ICWA inquiry because
it failed to inquire of the maternal grandmother, maternal aunts,
and a maternal uncle about the child’s possible Indian ancestry];
In re A.C. (2022) 75 Cal.App.5th 1009, 1015–1017 [although
parents denied Indian ancestry, DCFS erred by failing to ask
members of parents’ extended family about the child’s possible
Indian ancestry]; In re H.V. (2022) 75 Cal.App.5th 433, 438
[juvenile court erred by terminating parental rights; although
mother denied Indian ancestry, DCFS had a duty to inquire of
the maternal great-grandmother and maternal great-
grandfather].) Other courts have reached a contrary conclusion,
holding that a parent’s unequivocal denial of Indian ancestry is
substantial evidence to support a juvenile court’s finding that
ICWA does not apply. (See, e.g., In re Charles W. (2021)
66 Cal.App.5th 483, 486–488, 490–491 [juvenile court and agency
made adequate ICWA inquiry where mother’s counsel, in




                                14
mother’s presence, denied that mother had Indian ancestry]; In re
Austin J., supra, 47 Cal.App.5th 870, 887–888 [no duty to make
further inquiry regarding children’s possible Indian ancestry
through father where father’s in-court statement and his
parental notification of Indian status declaration indicated that
he and his children had no Indian ancestry]; In re A.M. (2020)
47 Cal.App.5th 303, 323 [no need for further inquiry if no one has
offered information that would give the court or [agency] reason
to believe that a child might be an Indian child]; In re H.V., at
pp. 441–442 (dis. opn. of Baker, J.) [mother’s and father’s denials
of Indian ancestry were substantial evidence to support juvenile
court’s finding that ICWA did not apply]; In re S.B. (2005)
130 Cal.App.4th 1148, 1161 [“as long as the social worker did
inquire of the parents, and as long as the parents failed to
provide any information requiring follow-up, [the social worker]
had no further duty of inquiry”].)
       We need not resolve this issue here because even were
DCFS required to inquire further as to mother’s ancestry, that
duty was satisfied here. While the case was pending in the
juvenile court, mother was given multiple opportunities to
provide names and contact information for extended family
members DCFS could have contacted, but she did not do so. As a
result, the record does not identify any living members of
mother’s extended family, and on appeal she has not identified
any specific individuals whom DCFS should have interviewed.4


4    In her appellant’s opening brief, mother asserts that DCFS
should have interviewed the maternal grandmother, Dixie F. As
DCFS notes, however, the record indicates that the maternal
grandmother is deceased.




                                15
No further inquiry, thus, was possible or required. (E.g., In re
K.M. (2009) 172 Cal.App.4th 115, 119 [where child protective
agency “attempted on several occasions to elicit further
information from the child’s family, but was unsuccessful due to
the family’s hostility” toward the agency, the agency “did all that
can or should be reasonably expected of it to meet its obligation to
the child, to the family, to the tribes and to the court”]; In re Levi
U. (2000) 78 Cal.App.4th 191, 199 [child protective agency is not
required to conduct an extensive independent investigation or to
“cast about” for investigative leads].)
       Although mother concedes there is no indication in the
present record that the children had Indian ancestry through her
mother’s family, she urges that this court should assume she has
extended family members who could provide additional
information regarding her possible Indian ancestry––and,
further, that we should reverse the order terminating parental
rights because the juvenile court failed to order DCFS to
interview these still-unidentified individuals. We decline to do
so. The kind of inquiry mother advocates is amorphous and lacks
a defined stopping point at which DCFS can reliably conclude
that it has done enough to establish the absence of Indian
ancestry. And, of course, requiring DCFS to run down
unpromising leads comes at a significant cost in terms of
protecting the welfare of dependent children.
       Where, as here, a parent largely fails to cooperate with
DCFS or to provide names and contact information for extended
family members, DCFS’s ability to conduct an exhaustive ICWA
inquiry necessarily is constrained. Although it is well established
that the duty to develop information bearing on whether a child
is an Indian child “rests with the court and the Department, not




                                 16
the parents or members of the parents’ families” (In re Antonio
R., supra, 76 Cal.App.5th at p. 430), in most cases the court and
DCFS cannot satisfy this duty without the participation of the
parents. While we believe it reasonable in many cases to require
DCFS to follow up on leads provided by the parents, we cannot
ask the agency to intuit the names of unidentified family
members or to interview individuals for whom no contact
information has been provided. The juvenile court did not err by
so concluding.
      B.    Substantial evidence supported the juvenile
            court’s finding as to father.
      Mother also contends that DCFS did not conduct an
adequate further inquiry into father’s claimed Cherokee heritage
because the record “contains no evidence of any inquiry made of
any relatives or extended family members, even though father
had advised the court that family members in Louisiana would be
best situated to provide further information.” Again, we
disagree.
      Father advised the court at the detention hearing that he
might have Indian ancestry through a Cherokee tribe, but he did
not provide the court with any additional information.
Subsequently, he told DCFS that he did not have Indian heritage
“and that he has said no before when he was asked that
question.” Father thereafter refused to cooperate with DCFS: He
declined to meet with the CSW to fill out an ICWA form, which
would have provided information regarding extended family
members, if any; he did not respond to DCFS’s phone calls or text
messages; and he did not return ICWA-030 forms mailed to him
at various addresses.




                               17
       Mother does not contend that DCFS made inadequate
attempts to contact father to obtain additional ICWA
information, but she urges DCFS should have made ICWA
inquiries of father’s “family members in Louisiana” because
father’s statement that he might have Indian ancestry triggered
a “reason to believe” the children were Indian children. As an
initial matter, we are not persuaded that father’s disclosure at
the detention hearing created a “reason to believe” as defined by
section 224.2, subdivision (e)(1): Although father stated at that
hearing that he might have Cherokee ancestry, he later
disavowed this statement, saying he did not have Indian ancestry
and that he had “said no before when he was asked that
question.” Under these unique facts, we are not persuaded that
father’s statement at the detention hearing gave rise to “reason
to believe” the children were Indian children.
       In any event, even if father’s statement did trigger a duty
of further inquiry, substantial evidence supported the juvenile
court’s finding that the duty was satisfied here. While father’s
counsel said at the detention hearing that father had “family” in
Louisiana, father specifically identified just two paternal
relatives––the paternal grandmother and a paternal aunt.
Father appears not to have provided contact information for the
paternal grandmother, and the telephone number he provided for
the paternal aunt was not in service.5 Moreover, although DCFS
made repeated efforts to contact the parents to obtain additional


5     Mother faults DCFS for making just one attempt to call the
paternal aunt. Since the number provided for the aunt was not
in service, it is not clear what purpose would have been served by
trying the number multiple times.




                                18
information about these and other extended family members,
neither parent ever provided that information. Under these
circumstances, the juvenile court did not err by concluding that
DCFS conducted “proper and adequate due diligence” with regard
to the children’s possible Indian ancestry, and there was no
reason to know whether the children were Indian children.
(§ 224.2, subd. (i)(2).)
       Notwithstanding the parents’ failure to provide DCFS with
information about father’s extended family members, mother
contends the juvenile court should have required DCFS to make
additional efforts to contact the paternal aunt and grandmother.
We do not agree. Because no members of the parents’ extended
families ever appeared at a hearing (compare with Antonio R.,
supra, 76 Cal.App.5th at p. 428), DCFS could have obtained
names and contact information for paternal relatives only
through mother or father––and the parents were either unable or
unwilling to provide that information. Without reliable contact
information, DCFS could not reasonably have been expected to
interview extended family members. (See, e.g., In re A.M., supra,
47 Cal.App.5th at p. 323 [although information provided by
mother triggered a duty of further inquiry, agency’s failure to
interview maternal relatives was reasonable where mother could
not provide information about maternal relatives and no
maternal relative appeared at any hearing or participated in the
matter; ICWA “does not obligate the court or [the Department] ‘to
cast about’ for investigative leads”]; In re C.Y. (2012) 208
Cal.App.4th 34, 40 [although mother’s statement triggered a duty
of further inquiry, that duty did not include investigating
mother’s sealed and unsealed adoption records: “[Department]
must inquire as to [possible] Indian ancestry and act on any




                               19
information it receives, but it has no duty to conduct an extensive
independent investigation for information”].) The juvenile court
did not err in so concluding.
       Finally, mother contends the notices DCFS mailed to the
tribes were inadequate because they did not provide complete
information (names, current and former address, birth and death
dates, birth places, and tribal enrollment information) for the
children’s direct lineal ancestors. Not so. ICWA notice is
required only if after initial and further inquiries there is “reason
to know” that an Indian child is involved in the proceeding.
(§ 224.2, subd. (f), italics added.) As we have described, there is
“reason to know” a child is an Indian child if any one of six
statutory criteria is met—e.g., if the court is advised that the
child is a member or eligible for membership in an Indian tribe,
the child’s or parent’s residence is on a reservation, the child is or
has been a ward of a tribal court, or either parent or the child
possess an identification card indicating membership or
citizenship in an Indian tribe. (Id., subd. (d).) Here, none of
these statutory criteria was met, and thus ICWA notice was not
required. Any insufficiencies in the notices sent, therefore, were
legally irrelevant.




                                 20
                       DISPOSITION
     The orders terminating parental rights are affirmed.




                                        EDMON, P. J.
We concur:




                LAVIN, J.




                EGERTON, J.




                              21
Filed 6/16/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION THREE

 In re Q.M. et al., Persons Coming              B313171
 Under the Juvenile Court Law.
 _____________________________________          (Los Angeles County
 LOS ANGELES COUNTY                             Super. Ct. No. DK12546C-D)
 DEPARTMENT OF CHILDREN AND
 FAMILY SERVICES,                               ORDER CERTIFYING OPINION
                                                FOR PUBLICATION
         Plaintiff and Respondent,              [NO CHANGE IN JUDGMENT]

         v.

 PAMELA M.,

         Defendant and Appellant.


      THE COURT:
      The opinion in the above-referenced matter filed May 18,
2022, was not certified for publication in the Official Reports. For
good cause shown it now appears that the opinion should be
published in the Official Reports.
      [There is no change in the judgment.]



_______________________________________________________________
EDMON, P.J.           LAVIN, J.             EGERTON, J.